Vinje, C. J.
An issue of fact for the recovery of money only is triable by a jury. Sec. 270.07, Stats. We have just such an issue-in this case. Plaintiff claims she was induced to part with her note and mortgage by fraud and asks for a money judgment as damages. She rescinds the alleged agreement by tendering in court what she received, but the only judgment responsive to the allegations of the complaint as well as to the prayer for relief is one for money only. No equitable relief was asked and none could be given. Such a case presented an issue of fact for a jury, and defendant could not be deprived of his right to a jury trial. Stockhausen v. Oehler, 186 Wis. 277, 201 N. W. 823.
Defendant urges that the evidence shows' he is entitled to a judgment dismissing the complaint upon the merits. There is a sharp conflict in the evidence upon the question of fraud and it presents a jury issue.
By the Court. — Judgment reversed, and cause remanded for further proceedings according to law.